Citation Nr: 1511893	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-36 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (i.e., compensable) rating for pleural calcification, status post-asbestos exposure.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed the denial of an increased rating in that decision, and the matter is now before the Board.
 
The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) was raised by the record in the Veteran's December 2009 notice of disagreement statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran contended that "VA states the COPD is the cause of [his] symptoms," and presented his own assertion that COPD "is from the asbestos" exposure he incurred during service.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Throughout the entire rating period, pleural calcification, status post-asbestos exposure has been productive of FVC at 98.7 percent of the predicted volume, and DLCO (SB) at 83.9 percent of predicted volume.


CONCLUSION OF LAW

The criteria for a compensable rating for pleural calcification, status post-asbestos exposure have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.96, Diagnostic Code 6833 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Pleural Calcification, Status Post-Asbestos Exposure

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for pleural calcification in a decision of January 2008.  An appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Veteran's pleural calcification is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC or Code) 6833 for asbestosis, using the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97 (2014).  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent rating is granted for Forced Vital Capacity (FVC) of 75 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted on FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  For a 60 percent rating, the evidence must show FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Finally, a 100 percent rating is assigned for FVC of less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; where outpatient oxygen therapy is required.  38 C.F.R. § 4.97.

Generally, post-bronchodilator studies are required when pulmonary function tests (PFTs) are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  Where post-bronchodilator results are poorer than the pre-bronchodilator results, pre-bronchodilator values should be used for rating purposes.  Additionally, where the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio is not assigned.  38 C.F.R. § 4.96(d) (2014).

After reviewing the entire claims file, the Board finds that the Veteran's pleural calcification has not been compensably disabling for any period on appeal.  Specifically, pleural calcification has been productive of FVC at 98.7 percent of the predicted volume, and DLCO (SB) at 83.9 percent of predicted volume.

On VA examination in September 2009, the Veteran reported daily cough with slight clear to white sputum.  He had shortness of breath on exertion five to six times a day, including when walking.  The Veteran used an albuterol nebulizing inhaler "about twice a day" with some relief, and stated that in August 2009 he had been given antibiotics for treatment of a respiratory infection for a total of 15 days.  During the same period, the Veteran reported incapacitation requiring bed rest and treatment by a physician for four days.  Service-connected pleural calcification had no effect on activities of daily living, and caused him to accomplish occupational tasks more slowly - though he was nonetheless able to accomplish all tasks.  Physical examination revealed non-labored breathing, breath sounds with some wheezing, and lung resonance to percussion.

The examiner reviewed several pulmonary function tests (PFTs) including one during the period on appeal, in March 2008.  At that time, DLCO (SB) testing had not been performed, but pre-bronchodilator (better than his post-bronchodilator results) was FVC at 98.7 percent of the predicted volume.  PFTs were subsequently conducted as part of the examination in October 2009, and showed post-bronchodilator FVC as 92.9 percent of predicted volume, and the DLCO (SB) was 83.9 percent of predicted.  The interpretation was of spirometry and lung volumes consistent with a mild obstructive ventilatory defect, with mild improvement in FEV-1 after inhaler use.  Diffusing capacity was "within normal limits," though was decreased as compared with December 2007 PFTs.

The Veteran has reported that he loses his breath and becomes "winded very easy."  As a result, he contends that he is "not able to do things that [he] enjoyed.  This has slowed [him] down in [his] daily job."  See Veteran's December 2009 notice of disagreement.  He has also asserted that "[a]fter a couple hundred yards [he is] winded and gasping for air."  The Veteran is competent to report on symptoms - such as shortness of breath - as such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Veteran's assertion regarding such symptoms are of great probative value in assessing his current level of disability.

Nonetheless, the objective clinical findings made on PFTs during the period on appeal show that the Veteran's pleural calcification simply has not been compensably disabling.  Again, the criteria for a 10 percent rating require FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  At its worse FVC was 98.7 percent of the predicted volume, and DLCO (SB) was 83.9 percent - both well above the percentages which warrant compensable ratings.

The Board specifically notes that no consideration has been made as to whether a higher rating may be warranted under DC 6604 for COPD.  COPD has not been service-connected, but a claim for such benefit was raised by the record and has been referred to the AOJ for initial adjudication.

While the Veteran may genuinely believe that his service-connected pleural calcification is compensably disabling, the clinical data of record shows that it is not.  Accordingly, the Board concludes that the Veteran's disability has been noncompensably disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected pleural calcification, status post-asbestos exposure.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of objective diagnostic testing illuminating the degree of Veteran's reduced lung capacity; thus, the demonstrated manifestations - namely shortness of breath with activity due to reduced lung capacity - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected pleural calcification that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria - and the Board notes that the Veteran is not presently service-connected for any other disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of service-connected pleural calcification.  While he has endorsed that he is slower in accomplishing his tasks at work, he nonetheless admits to being capable of completing such tasks.  The Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in September 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in September 2009.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in September 2009, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

While the VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his respiratory symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A higher (compensable) evaluation for pleural calcification, status post-asbestos exposure is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


